
	

113 HCON 94 IH: Expressing the sense of Congress that the President should hold the Russian Federation accountable for being in material breach of its obligations under the Intermediate-Range Nuclear Forces Treaty.
U.S. House of Representatives
2014-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 94
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2014
			Mr. Rogers of Alabama (for himself, Mr. Poe of Texas, and Mr. Heck of Washington) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the President should hold the Russian Federation accountable
			 for being in material breach of its obligations under the
			 Intermediate-Range Nuclear Forces Treaty.
	
	
		Whereas the Russian Federation is in material breach of its obligations under the Treaty Between
			 the United States of America and the Union of Soviet Socialist Republics
			 on the Elimination of Their Intermediate-Range and Shorter-Range Missiles,
			 commonly referred to as the Intermediate-Range Nuclear Forces (INF)
			 Treaty, signed at Washington December 8, 1987, and entered into force June
			 1, 1988; and
		Whereas such behavior poses a threat to the United States, its deployed forces, and its allies:
			 Now, therefore, be it
	
		That it is the sense of Congress that—
			(1)the President should hold the Russian Federation accountable for being in material breach of its
			 obligations under the Intermediate-Range Nuclear Forces Treaty;
			(2)the President should demand the Russian Federation completely and verifiably eliminate the military
			 systems that constitute the material breach of its obligations under the
			 Intermediate-Range Nuclear Forces Treaty;
			(3)the President should not engage in further reductions of United States nuclear forces generally and
			 should not engage in nuclear arms reduction negotiations with the Russian
			 Federation specifically until such complete and verifiable elimination of
			 the military systems has occurred; and
			(4)the President, in consultation with United States allies, should consider whether it is in the
			 national security interests of the United States to unilaterally remain a
			 party to the Intermediate-Range Nuclear Forces Treaty if the Russian
			 Federation is still in material breach of such Treaty beginning one year
			 after the date of the adoption of this concurrent resolution.
			
